Citation Nr: 0729499	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  03-36 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1970 to 
December 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's claim was previously remanded by the Board in 
an effort to obtain hospitalization records from the 24th 
evacuation hospital in Long Binh, Vietnam.  

As noted in the previous remand, the veteran contends that 
his hepatitis C was caused by a blood transfusion that he had 
while hospitalized in service.  A private physician has 
indicated that the veteran's illness could have been caused 
in this way.

The veteran's service medical records do not document any 
blood transfusions he claims to have occurred.  Nevertheless, 
in communications with VA as early as in December 1971, the 
veteran reported a November 1971 hospitalization, (when he 
now contends this transfusion took place).  It does not 
appear that all appropriate sources have been searched to 
attempt to obtain the in-patient clinical records that would 
have been generated during any such hospitalization.  

A request was forwarded to the National Personnel Records 
Center (NPRC) requesting the records pursuant to the Board's 
remand instructions, and a response was received from NPRC 
that the veteran's service medical records (SMRs) had been 
forwarded to the RO in Buffalo, New York.  An email from the 
Buffalo RO indicated that they did not have any additional 
SMRs for the veteran.  Nevertheless, NPRC provided no 
indication that it separately searched the hospital records, 
which are reportedly stored separately by the name of the 
army hospital.  This should be done.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  38 
C.F.R. § 19.9.

Should the search locate hospitalization records for the 
veteran, and if they reflect the veteran had a blood 
transfusion, an examination/medical opinion should be 
obtained to ascertain whether the veteran's current 
disability may be linked to this transfusion.

Accordingly, this case is remanded for the following:

1. The RO should contact the NPRC, or 
other appropriate source, and attempt to 
obtain the in-patient clinical records 
for a hospitalization the veteran 
reported as occurring at the 24th 
Evacuation Hospital at Long Binh, 
Vietnam from November 7, 1971 to 
November 14, 1971.  The clinical/in-
patient records from the hospital should 
be searched, and NPRC should be 
requested to specifically indicate that 
they have searched the records from the 
24th Evacuation Hospital.

2.  Confirm that NPRC searched the 
clinical/in-patient records from the 
evacuation hospital, (i.e., the response 
from NPRC specifically indicates such).  
If the search turns up evidence that the 
veteran had a blood transfusion, a 
medical opinion should be obtained to 
address the likelihood the veteran's 
hepatitis C is linked to the 
transfusion.

3.  Thereafter, the claim should be re-
adjudicated, and if it remains adverse 
to the veteran, he and his 
representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



